


109 HR 5550 IH: To provide certain requirements for labeling textile

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5550
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. George Miller of
			 California (for himself, Mr.
			 Spratt, Ms. Solis,
			 Ms. Pelosi,
			 Mr. McGovern,
			 Mr. Udall of Colorado,
			 Mr. Conyers,
			 Mrs. McCarthy,
			 Mr. Grijalva,
			 Mr. Lantos, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Resources, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide certain requirements for labeling textile
		  fiber products and for duty-free and quota-free treatment of products of, and
		  to implement minimum wage and immigration requirements in, the Northern Mariana
		  Islands, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the United States-Commonwealth of the Northern Marianas Human Dignity
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendments.
					Sec. 3. Authority of Customs service to board
				ships.
					Sec. 4. Rate of wages for laborers and mechanics.
					Sec. 5. Economic diversification, job creation, and job
				training program.
					Sec. 6. Labor and human rights study; report.
					Sec. 7. Effect on other law.
					Sec. 8. Study and recommendations on immigration and national
				security vulnerabilities.
				
			2.AmendmentsThe Joint Resolution entitled Joint
			 Resolution to approve the Covenant To Establish a Commonwealth of the
			 Northern Mariana Islands in Political Union with the United States of
			 America, and for other purposes approved March 24, 1976 (48
			 U.S.C. 1801 et seq.), is amended by adding at the end the following new
			 sections:
			
				7.Labeling of made
				in the USA products
					(a)In
				GeneralA product, including
				a textile fiber product, that leaves the territory of the Northern Mariana
				Islands for shipment to any place in the United States or abroad may not have a
				stamp, tag, label, or other means of identification or substitute therefor on
				or affixed to the product stating Made in USA or otherwise
				stating or implying that the product was made or assembled in the United States
				unless—
						(1)each individual
				providing direct labor in production of such product was paid a wage equal to
				or greater than the wage set by the Fair Labor Standards Act of 1938 (29 U.S.C.
				201 et seq.);
						(2)the product was
				produced or manufactured in compliance with all Federal laws relating to labor
				rights and working conditions, including, but not limited to, the National
				Labor Relations Act, the Occupational Safety and Health Act of 1970, and the
				Fair Labor Standards Act of 1938;
						(3)the factory or
				other business concern producing or manufacturing the product does not employ
				individuals under conditions of indentured servitude.
						(b)Result of
				Noncompliance Regarding Made in the USA ProductsA
				textile fiber product, which is stamped, tagged, labeled, or otherwise
				identified in violation of subsection (a) shall be deemed to be willfully
				misbranded for purposes of the Textile Fiber Products Identification Act (15
				U.S.C. 70 et seq.).
					(c)DefinitionsFor
				purposes of the section:
						(1)Direct
				laborThe term direct labor includes any work
				provided to prepare, assemble, process, package, or transport a product, but
				does not include supervisory, management, security, or administrative
				work.
						(2)Indentured
				servitudeThe term indentured servitude includes all
				labor for which an alien worker is in the Commonwealth of the Northern Mariana
				Islands solely by virtue of an employment contract with a specific and sole
				employer or master who is in control of the duration of the stay
				of the indentured alien worker in the Commonwealth of the Northern Mariana
				Islands. If the worker displeases the employer/master, the contract is
				terminated and the employee must leave the Commonwealth of the Northern Mariana
				Islands.
						8.Minimum
				wageSection 503(c) of the
				foregoing Covenant shall be construed and applied as if it read as
				follows:
					
						(c)The minimum wage
				  provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.),
				  shall apply to the Commonwealth of the Northern Mariana Islands, except
				  that—
							(1)prior to January 1, 2007, the minimum wage
				  rate applicable to the Commonwealth of the Northern Mariana Islands shall be
				  $3.05 per hour;
							(2)between January 1, 2007 and December 31,
				  2007 inclusive, the minimum wage rate applicable to the Commonwealth of the
				  Northern Mariana Islands shall be $3.60 per hour;
							(3)between January 1, 2008 and December 31,
				  2008 inclusive, the minimum wage rate applicable to the Commonwealth of the
				  Northern Mariana Islands shall be $4.15 per hour;
							(4)on January 1, 2009 and at the beginning of
				  every calendar year thereafter, the minimum wage rate applicable to the
				  Commonwealth of the Northern Mariana Islands shall be increased from the
				  previous wage by the lesser of $1.00 per hour or the amount needed to make the
				  minimum wage rate applicable to the Commonwealth of the Northern Mariana
				  Islands equal to the minimum wage rate set forth in section 6(a)(1) of the Fair
				  Labor Standards Act of 1938, until the minimum wage rate applicable to the
				  Commonwealth of the Northern Mariana Islands is equal to the minimum wage rate
				  set forth in section 6(a)(1) of the Fair Labor Standards Act of 1938;
							(5)once the minimum wage applicable to the
				  Commonwealth of the Northern Mariana Islands equals the minimum wage rate set
				  forth in section 6(a)(1) of the Fair Labor Standards Act of 1938, it shall
				  increase as necessary to remain equal to the minimum wage rate set forth in
				  such
				  section.
							.
				9.Conditions for
				duty-free and quota-free treatment
					(a)ConditionsA
				product of the Northern Mariana Islands may not enter the customs territory of
				the United States duty-free or not subject to quota as the product of an
				insular possession, unless—
						(1)each individual
				providing direct labor in production of the product was paid a wage equal to or
				greater than the wage set by the Fair Labor Standards Act of 1938 (29 U.S.C.
				201 et seq.);
						(2)the product was
				produced or manufactured in compliance with all Federal laws relating to labor
				rights and working conditions, including, but not limited to, the National
				Labor Relations Act, the Occupational Safety and Health Act of 1970, and the
				Fair Labor Standards Act of 1938;
						(3)the factory or
				other business concern producing or manufacturing the product does not employ
				individuals under conditions of indentured servitude; and
						(4)the Commissioner
				of Customs has certified that the Commonwealth of the Northern Mariana Islands
				is taking adequate measures—
							(A)to prevent
				unlawful transshipment of goods that is carried out by rerouting, false
				declaration concerning country or place of origin, falsification of documents,
				evasion of United States rules of origin, or any other means; and
							(B)to prevent being used as a transit point
				for the shipment of goods in violation of any restriction on imports imposed
				under any provision of law or applicable trade agreement.
							(b)Penalties
				Against ExportersIf the President determines, based on
				sufficient evidence, that an exporter has willfully falsified information
				regarding the country of origin, manufacture, processing, or assembly of a
				product of the Northern Mariana Islands for which duty-free or quota-free
				treatment is claimed, then the President shall deny to such exporter, and any
				successors of such exporter, for a period of 2 years, duty-free and quota-free
				treatment for such product.
					(c)DefinitionFor
				purposes of this section:
						(1)Direct
				laborThe term direct labor includes any work
				provided to prepare, assemble, process, package, or transport a product, but
				does not include supervisory, management, security, or administrative
				work.
						(2)Indentured
				servitudeThe term indentured servitude includes all
				labor for which an alien worker is in the Commonwealth of the Northern Mariana
				Islands solely by virtue of an employment contract with a specific and sole
				employer or master who is in control of the duration of the stay
				of the indentured alien worker in the Commonwealth of the Northern Mariana
				Islands. If the worker displeases the employer/master, the contract is
				terminated and the employee must leave the Commonwealth of the Northern Mariana
				Islands.
						10.Applicability of
				immigration lawsSection 506
				of the foregoing Covenant shall be construed and applied as if it included at
				the end the following subsection:
					
						(e)(1)The provisions of the
				  Immigration and Nationality Act shall
				  apply to the Northern Mariana Islands as if the Northern Mariana Islands were a
				  State (as defined in section 101(a)(36) of such Act), and a part of the United
				  States (as defined in section 101(a)(38) of such Act). Such Act shall supersede
				  and replace all laws, provisions, or programs of the Commonwealth of the
				  Northern Mariana Islands relating to the admission and removal of aliens from
				  the Northern Mariana Islands.
							(2)(A)The Secretary of
				  Homeland Security may adjust the status of an alien described in subparagraph
				  (B) to that of an alien lawfully admitted for permanent residence if the
				  alien—
									(i)applies for such adjustment;
									(ii)is physically present in the
				  Commonwealth of the Northern Mariana Islands on the date such application is
				  filed;
									(iii)is admissible to the United States
				  as an immigrant;
									(iv)during the 5-year period preceding
				  such application, has been and still is a person of good moral
				  character;
									(v)has not accepted or continued in
				  unauthorized employment in the Commonwealth of the Northern Mariana Islands
				  prior to filing such application, is not in unlawful immigration status on the
				  date of filing such application, and has not failed (other than through no
				  fault of the alien or for technical reasons) to maintain continuously a lawful
				  status since entry into the Commonwealth of the Northern Mariana Islands;
				  and
									(vi)establishes to the satisfaction of
				  the Secretary that the denial of such application would result in exceptional
				  and extremely unusual hardship to the alien.
									(B)The benefits provided by subparagraph
				  (A) shall apply to any alien who—
									(i)during the 4-year period preceding the
				  date of the enactment of the United States-Commonwealth of the Northern
				  Marianas Human Dignity Act, was continuously authorized by the Government of
				  the Northern Mariana Islands (pursuant to the immigration laws of the
				  Commonwealth of the Northern Mariana Islands) to enter into and remain
				  temporarily in the Northern Mariana Islands in order to perform temporary
				  service or labor in the Northern Mariana Islands; or
									(ii)is the alien spouse or minor child of
				  an alien described in clause (i).
									(C)When an alien is granted the status
				  of having been lawfully admitted for permanent residence pursuant to this
				  paragraph, the Secretary of State shall not be required to reduce the number of
				  immigrant visas authorized to be issued under the Immigration and Nationality Act and the
				  Secretary of Homeland Security shall not be required to charge the alien any
				  fee.
								(D)The definitions contained in the
				  Immigration and Nationality Act shall
				  apply in the administration of this paragraph. Nothing contained in this
				  paragraph shall be held to repeal, amend, alter, modify, effect, or restrict
				  the powers, duties, functions, or authority of the Secretary of Homeland
				  Security in the administration and enforcement of such Act or any other law
				  relating to immigration, nationality, or naturalization. The fact that an alien
				  may be eligible to be granted the status of having been lawfully admitted for
				  permanent residence under this paragraph shall not preclude the alien from
				  seeking such status under any other provision of law for which the alien may be
				  eligible.
								(3)(A)Except as provided in
				  subparagraph (B), paragraphs (1) and (2) shall take effect after the expiration
				  of the 3-month period beginning on the date of the enactment of the United
				  States-Commonwealth of the Northern Marianas Human Dignity Act.
								(B)With respect to an alien who, on the
				  day preceding the date of the enactment of the United States-Commonwealth of
				  the Northern Marianas Human Dignity Act, is authorized by the Government of the
				  Northern Mariana Islands (pursuant to the immigration laws of the Commonwealth
				  of the Northern Mariana Islands) to enter into and remain temporarily in the
				  Northern Mariana Islands in order to perform temporary service or labor in the
				  Northern Mariana Islands (and any relatives of the alien if such relatives were
				  authorized to accompany or follow to join the alien)—
									(i)paragraph (1) shall apply to the alien
				  beginning after the earlier of—
										(I)the date on which such
				  authorization expires (such authorization not being subject to extension or
				  renewal by the Government of the Northern Mariana Islands after the expiration
				  of the 3-month period beginning on the date of the enactment of the United
				  States-Commonwealth of the Northern Marianas Human Dignity Act);
										(II)the date that is 2 years after the
				  date of the enactment of the United States-Commonwealth of the Northern
				  Marianas Human Dignity Act; or
										(III)the date on which the status of
				  the alien is adjusted to that of an alien lawfully admitted for permanent
				  residence under paragraph (2); and
										(ii)if otherwise eligible, the alien may
				  apply for adjustment of status under paragraph (2) beginning on the effective
				  date of such paragraph.
									(4)When deploying personnel to enforce
				  the provisions of this subsection, the Secretary of Homeland Security shall
				  coordinate with, and act in conjunction with, State and local law enforcement
				  agencies to ensure that such deployment does not degrade or compromise the law
				  enforcement capabilities and functions currently performed by immigration
				  officers.
							.
				.
		3.Authority of
			 Customs service to board ships
			Section 467 of
			 the Tariff Act of 1930 (19 U.S.C.
			 1467) is amended by striking or the Virgin Islands, each place
			 it appears and inserting , the Virgin Islands, or the Commonwealth of
			 the Northern Mariana Islands,.
			4.Rate of wages for
			 laborers and mechanics
			No Federal
			 assistance of any kind, including funds made available through Acts of
			 appropriation, may be used for or in relation to any project for construction,
			 alteration, or repair (including painting and decorating) of public buildings
			 or public works within the geographical limits of the Northern Mariana Islands
			 and which requires or involves the employment of mechanics or laborers, unless
			 the project is subject to a contract that contains the following:
				(1)A
			 provision requiring that the minimum wages to be paid the laborers and
			 mechanics working on or in relation to the project shall be at a rate set by
			 the Secretary of Labor that is not less than the minimum wage set forth in
			 section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206).
				(2)A
			 provision requiring the contractor or his subcontractor to pay all mechanics
			 and laborers employed directly upon the site of the work, unconditionally and
			 not less often than once a week, and without subsequent deduction or rebate on
			 any account, the full amounts accrued at time of payment, computed at wage
			 rates not less than those stated in the contract, regardless of any contractual
			 relationship which may be alleged to exist between the contractor or
			 subcontractor and such laborers and mechanics.
				(3)A
			 provision requiring that the scale of wages to be paid shall be posted by the
			 contractor in a prominent and easily accessible place at the site of the work
			 in English and the predominant language of each worker.
				(4)A
			 provision requiring that there shall be withheld from the contractor so much of
			 accrued payments as may be considered necessary by the contracting officer to
			 pay to laborers and mechanics employed by the contractor or any subcontractor
			 on the work the difference between the rates of wages required by the contract
			 to be paid laborers and mechanics on the work and the rates of wages received
			 by such laborers and mechanics and not refunded to the contractor,
			 subcontractors, or their agents.
				5.Economic
			 diversification, job creation, and job training program
			(a)In
			 generalThe Secretary of the
			 Interior, in consultation with the Secretaries of Commerce and Labor, shall
			 develop a program of technical assistance, including recruitment and training,
			 to aid employers in the Commonwealth of the Northern Mariana Islands in
			 securing employees from among United States authorized labor, including
			 lawfully admissible freely associated state citizen labor.
			(b)Funds
			 availableFor each of the first 5 fiscal years beginning after
			 the date of enactment of this Act, $500,000 shall be made available from funds
			 appropriated to the Secretary of the Interior pursuant to Public Law 104–134
			 for the Federal-CNMI Immigration, Labor and Law Enforcement Initiative for the
			 following activities:
				(1)Technical
			 assistance for job diversificationNot less than $200,000 shall
			 be available to reimburse the Secretary of Commerce for providing additional
			 technical assistance and other support to the Commonwealth of the Northern
			 Mariana Islands to identify opportunities for and encourage diversification and
			 growth of the Commonwealth economy. The Secretary of Commerce shall consult
			 with the Government of the Commonwealth of the Northern Mariana Islands, local
			 businesses, the Secretary of the Interior, regional banks, and other experts in
			 the local economy and shall assist in the development and implementation of a
			 process to identify opportunities for and encourage diversification and growth
			 of the Commonwealth economy. All expenditures, other than for the costs of
			 Federal personnel, shall require a non-Federal matching contribution of 50
			 percent and the Secretary of Commerce shall provide a report on activities to
			 the Committee on Energy and Natural Resources and the Committee on
			 Appropriations of the Senate and the Committee on Resources and the Committee
			 on Appropriations of the House of Representatives by March 1 of each year. The
			 Secretary of Commerce may supplement the funds provided under this section with
			 other funds and resources available to the Secretary and shall undertake such
			 other activities, pursuant to existing authorities of the Department, as the
			 Secretary decides will encourage diversification and growth of the Commonwealth
			 economy.
				(2)Technical
			 assistance for job trainingNot less than $300,000 shall be
			 available to reimburse the Secretary of Labor for providing additional
			 technical and other support to the Commonwealth of the Northern Mariana Islands
			 to train and actively recruit and hire persons authorized to work in the United
			 States, including lawfully admissible freely associated state citizen labor, to
			 fill employment vacancies in the Commonwealth of the Northern Mariana Islands.
			 The Secretary of Labor shall consult with the Governor of the Commonwealth of
			 the Northern Mariana Islands, local businesses, the College of the Northern
			 Marianas, the Secretary of the Interior and the Secretary of Commerce and shall
			 assist in the development and implementation of such a training program. All
			 expenditures, other than for the costs of Federal personnel, shall require a
			 non-Federal matching contribution of 50 percent and the Secretary of Labor
			 shall provide a report on activities to the Committee on Energy and Natural
			 Resources and the Committee on Appropriations of the Senate and the Committee
			 on Resources and the Committee on Appropriations of the House of
			 Representatives by March 1 of each year. The Secretary of Labor may supplement
			 the funds provided under this section with other funds and resources available
			 to him and shall undertake such other activities, pursuant to existing
			 authorities of the Department, as he decides will assist in such a training
			 program in the Commonwealth of the Northern Mariana Islands.
				6.Labor and human
			 rights study; report
			(a)StudyThe
			 Secretary of the Interior shall conduct a study of the extent of human rights
			 violations and labor rights violations in the Northern Mariana Islands,
			 including the use of forced or indentured labor, and any efforts being taken by
			 the Government of the United States or the Government of the Northern Mariana
			 Island to address or prohibit such violations.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 the Interior shall transmit to the Committee on Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the results of the study required by subsection (a).
			(c)ConsultationAppropriate
			 Federal agencies, local government officials, law enforcement agencies, and
			 nongovernmental organizations active in instituting and protecting human and
			 labor rights may be consulted when conducting the study and preparing the
			 report required by this section.
			7.Effect on other
			 law
			(a)Textile Fiber
			 Products Identification ActThe provisions of the amendments made
			 by this Act shall be in addition to, but shall not otherwise modify, the
			 requirements of the Textile Fiber Products Identification Act (15 U.S.C. 70 et
			 seq.).
			(b)Trafficking
			 Victims Protection Act of 2000Notwithstanding any other
			 provision of law, the provisions of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7101 et seq.) shall apply in the Commonwealth of the Northern
			 Mariana Islands.
			8.Study and
			 recommendations on immigration and national security vulnerabilities
			(a)StudyThe Secretary of the Interior, in
			 consultation with the Secretary of Homeland Security, shall conduct a study to
			 determine security and immigration vulnerabilities in the Northern Mariana
			 Islands. The study shall include a risk assessment of all ports of entry and
			 critical infrastructure, an evaluation of the extent of organized crime in the
			 Northern Mariana Islands, and an evaluation of whether and how to further
			 incorporate the Northern Mariana Islands into the Federal immigration and
			 customs system.
			(b)Report and
			 recommendationsNot later
			 than 1 year after the date of the enactment of this Act, the Secretary of the
			 Interior shall transmit to the Committee on Homeland Security, the Committee on
			 Resources, and the Committee on the Judiciary of the House of Representatives
			 and the Committee on Energy and Natural Resources, the Committee on Homeland
			 Security and Governmental Affairs, and the Committee on the Judiciary of the
			 Senate a report on the results of the study required by subsection (a). The
			 study shall identify and make recommendations regarding legislative,
			 regulatory, and organizational changes necessary to improve coordination among
			 the Federal and Commonwealth entities, to minimize the economic impact of the
			 transition to Federal immigration law, and to enhance the security of the
			 United States and the Commonwealth.
			(c)ConsultationAppropriate
			 Federal agencies, local government officials, law enforcement agencies, and
			 nongovernmental organizations with relevant expertise may be consulted when
			 conducting the study and preparing the report required by this section.
			
